Citation Nr: 1446751	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for migraine headaches. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for strep throat.

5.  Entitlement to an initial compensable rating for allergic rhinitis. 

6.  Entitlement to service connection for asthma. 

7.  Entitlement to service connection for a lumbosacral spine strain. 

8.  Entitlement to service connection for a bilateral knee condition. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The rating decision denied the Veteran's claims for increased initial ratings for migraine headaches and for allergic rhinitis.  The rating decision denied the remainder of the Veteran's claims on appeal. 

In February 2014, the Veteran testified at a video hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The Veteran submitted additional evidence, in the form of private treatment records, in February 2014, after the issuance of the most recent Supplemental Statement of the Case.  However, at that time, he also waived RO consideration of the evidence in a signed statement.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain files, including the February 2014 hearing transcript, are relevant to the issues on appeal and the Board has considered these electronic records in its adjudication of the Veteran's case.

The issue of entitlement to a compensable rating for allergic rhinitis, as well as the issues of entitlement to service connection for asthma, a lumbosacral spine strain, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's migraine headaches have been manifested by very frequent and prolonged prostrating attacks occurring on an average 2 or 3 times weekly.

2.  During her February 2014 hearing before the Board, the Veteran withdrew her appeals concerning entitlement to service connection for hearing loss, tinnitus, and strep throat.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for migraine headaches have been met as of April 23, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124a, Diagnostic Code 8100 (2013).

2.  The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for hearing loss, tinnitus, and strep throat have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in two October 2009 pre-rating letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate her claims.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  It also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

Additionally, the Board notes that the appeals of increased ratings for migraine headaches and allergic rhinitis arise from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. At 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).   Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied. See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, a report of VA examination, the February 2014 hearing transcript, and the statements from the Veteran, her family, and her friends.  

Further, the Veteran has been medically evaluated in conjunction with her claim for an increased rating for migraine headaches in September 2010.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinion is considered adequate for rating purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  


The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claims. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for each of her claims. The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered her treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that no further action pursuant to Bryant is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Increased Initial Rating for Migraine Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when assigning a disability rating, see again 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of disability, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Service connection for migraine headaches was granted by the November 2008 rating decision, which assigned a 10 percent rating, effective March 7, 2008. 

Under Diagnostic Code 8100 for migraines, a 10 percent rating is warranted when the disability is productive of headaches with characteristic prostrating attacks averaging one in two months over last several months. A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months. A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

On VA examination in September 2010, the Veteran reported intermittent headaches about 2 or 3 days a week that lasted 3 to 5 days.  She described them as pain in her whole head which radiates down the back of her neck.  She stated that the pain was aching, throbbing, and sharp and indicated that the severity of the pain was 10 on a scale from 1 to 10.  She described associated symptoms such as tunnel vision, squiggly lights, nausea, vomiting, phonophobia, and photophobia.  She also indicated that precipitating and aggravating factors include light, sound, and certain smells.  Alleviating factors included the Veteran's medications such as Zomig and Excedrin migraine, which she stated "only helps temporarily."  The Veteran denied weakness but reported fatigue.  She also reported functional impairment insofar as she is unable to do much during the headaches and she must lie down for as long as 2 or 3 days.  The Veteran reported that the migraines interfere with her occupation inasmuch as she misses time for work, experiences pain on the job, and feels stressed that she might make an error at work while she is experiencing a headache.  

On examination, the examiner found that the Veteran was alert and oriented in all spheres; she had normal speech and language, and normal muscle mass and muscle tone in all extremities.  The sensory examination in all extremities was intact to light touch, vibration, proprioception, monofilament of the hands and feet, and pinprick sensations.  There were no deficits in muscle strength of all extremities noted on detailed motor testing.  The deep tendon reflexes were 2 out of 4 at all extremities.  Her cerebellar and balance examination was normal, the Babinski test was normal, and there was no evidence of abnormal movements, chorea, or tremor.  The examiner also reviewed MRI findings from a September 2009 test, which was normal with the exception of a small mucus retention cyst or polyp on the left maxillary sinus.  The examiner noted that some of the Veteran's headaches may be due to "rebound from using too much of her medication for headaches."

In February 2014, the Veteran submitted private treatment records from her treating physician, Dr. W.J., which shed light on the severity of her migraine headaches.  Dr. W.J. submitted a statement indicating he believes her migraine headaches are "severe."  He reported that the Veteran experiences the headaches 2 or 3 times per week, and that she is bedridden 2 or 3 days a week as a result of the pain.  He also indicated that she is under the care of a neurologist at VA, and that she is on prophylactic medication and abortive migraine medicines, the side effects of which usually result in her needing to be bedridden.  He also reported that the Veteran's migraines are preceded by an aura and that the Veteran develops a front headache that can also occur in her back.  The headaches also affect her vision and she is unable to drive during that time.  The examiner explained that the abortive medication only reduces the intensity of the headache from a severity of 10 out of 10 to 8 out of 10.  The physician noted that the Veteran is bedridden for up to 2 days for a severe episode before it improves.  Finally, he explained that no triggers for the Veteran's headaches have been identified.  

Also in February 2014, the Veteran's treating physician at VA submitted a statement; he similarly indicated that the Veteran's headaches occur almost daily and are becoming progressively worse.  The physician, Dr. D.S., also indicated that the Veteran's headaches interfere with her work and personal life.  The physician also noted that the Veteran's prophylactic medication does not reduce the intensity or frequency of the Veteran's headaches; similarly, the physician noted that the Veteran's abortive medication reduces the headaches for a short period of time, but that they frequently return.  The physician also stated that he believed the Veteran's headaches disable her in terms of work and regular life.  

The Veteran also testified at her February 2014 hearing regarding the severity of her migraine headaches.  At that time, she stated that she misses work often due to her headache symptoms and must use the Family Medical Leave Act (FMLA) to be out of work so she is not terminated.  She also reported that she is unable to participate in activities with her sons.  She also testified that she must lie down due to the pain of her migraines 2 or 3 times per week.  Finally, the Veteran also submitted lay statements from her cousin, her eldest son, and her boyfriend, all of which corroborated the Veteran's and her physicians' statements regarding the severity of her migraine headaches.  

Given the aforementioned evidence, the Board finds that for all portions of the appeal, the Veteran's migraine headaches have been manifested by frequent and prolonged completely prostrating attacks that inhibit productivity and interfere with her daily activities of life.  This is evidenced by the Veteran's lay testimony regarding the severity of her headaches, the lay statements submitted by her family and friends, and the statements submitted by her treating private and VA physicians.  The Board also finds that the evidence supports a finding that the headaches are productive of severe economic inadaptability.  Indeed, both of the Veteran's physicians submitted statements that indicate that her migraine headaches cause her to be bedridden for as many as 2 or 3 days a week and that they "disable" the Veteran in terms of "work and regular life."  

The Board has also considered whether the Veteran's migraine headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and accurately identify and describe the symptoms of the Veteran's migraines and the effect they have on her life. 

The Veteran's 50 percent rating for migraine headaches contemplates her subjective complaints and functional impairment.  The Veteran reported headaches occurring 2 or 3 times a week, which were consistently considered to be prostrating.  The rating criteria and 50 percent rating assigned to the Veteran also contemplates the interference her migraine headaches have on her daily life including the occupational impact they cause when she is forced to miss work because of the pain.  The Veteran's complaints were therefore included in the initial 50 percent rating.

Additionally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  The Board notes that the Veteran has missed days of work due to her migraine headaches and her physicians have noted that they interfere with her ability to work.  However, neither the Veteran nor her physicians have indicated that the Veteran is unable to obtain or maintain employment due to her migraine headaches, and indeed at her February 2014 Board hearing, the Veteran reported that she continued her employment.  Therefore, while the Veteran may miss work at times due to her symptoms, it cannot be said that the Veteran is unemployable as a result of her migraine headaches.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As such, the Board finds that the disability picture presented by the Veteran's service-connected migraine headaches most closely approximates the criteria for a 50 percent rating under Diagnostic Code 8100 for the entire appeal period.  Reasonable doubt has been resolved in favor of the Veteran. 38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2013). 

In May 2012, the Veteran submitted a substantive appeal perfecting her appeal as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and strep throat, as identified in the April 2012 SOC. 

During her February 2014 hearing before the Board, the Veteran expressed her desire to withdraw her pending claims of entitlement to service connection for bilateral hearing loss, tinnitus, and strep throat.  The undersigned began the hearing by stating that such issues had been withdrawn, and the Veteran's representative assented, thereby indicating the Veteran's intention to withdraw the appeal as to these issues, and once transcribed as a part of the record of her hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn her appeal as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and strep throat, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review these issues. 

Accordingly, the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and strep throat are dismissed.


ORDER

An initial 50 percent rating for migraine headaches is granted, subject to the law and regulations governing the payment of monetary benefits.

The appeal concerning the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and strep throat are dismissed.





REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for an initial compensable rating for allergic rhinitis and her claims for service connection for asthma, a low back disability, and bilateral knee disabilities.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

Allergic rhinitis

The Veteran is seeking a compensable rating for her service-connected allergic rhinitis.  During her February 2014 hearing before the Board, the Veteran contended that she has a lot of "runny noses" and that her physicians have told her they would like to perform surgery on her nose.  She stated that it is hard for her to breathe and that she has a lot of congestion. 

Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction of one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).

During the Veteran's September 2010 VA examination regarding her migraine headaches, the examiner reviewed a September 2009 MRI test that showed the Veteran has a "small mucus retention cyst or polyp" on the left maxillary sinus.  The Veteran was also provided a VA examination that discussed the Veteran's allergic rhinitis.  At that time, the Veteran reported utilizing Singulair, Zyrtec, Benadryl, and Tylenol Sinus for her symptoms.  The Veteran reported interference in breathing through her nose and also noted constant dyspnea.  She stated that the frequency of her symptoms increases during fall and spring, and sometimes during the summer.  Her other symptoms included watery eyes, itchy ears, throat, and nose; runny nose with clear discharge, postnasal drip with sore throat, sneezing, coughing, itchy skin, and red eyes.  The Veteran denied incapacitating events.  The examination revealed no abnormalities except the presence of mild erythema of the bilateral nasal canals, moderate edema of the left nasal canal, and narrowing of the left nasal canal by about 50 percent.  The examiner stated that there were no nasal polyps.  The examiner reviewed a December 2008 CT scan of the Veteran's sinuses and noted the presence of a mucous retention cyst versus polyp in the inferior medial aspect of the left maxillary sinus.  

First, the Board finds that the evidence regarding whether the Veteran has polyps is conflicting.  While the December 2008 CT scan revealed a "mucous retention cyst," the examiner reviewing the September 2009 MRI test indicated that the Veteran had either a mucous retention cyst or a polyp.  As such, additional testing is required to determine if the Veteran currently has allergic rhinitis with the presence of polyps.  Additionally, the Board notes that the last VA examination was performed over 4 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is unduly remote, and the Veteran has asserted that her current allergic rhinitis symptoms have worsened.  Moreover, there is no other medical evidence on file in which the Board can determine the current severity of her service-connected allergic rhinitis.  

Because there may have been changes in the Veteran's condition and it is unclear whether the Veteran currently meets the criteria for a rating that includes the contemplation of nasal polyps, the Board finds that a new examination of her allergic rhinitis is needed to fully and fairly evaluate her claim for an initial compensable rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Asthma

The Veteran seeks service connection for asthma on the basis that she developed the condition during active duty.  The Board notes that the Veteran's service treatment records note that she had asthma.  Indeed, a June 1989 record indicates that that Veteran had not had an attack in 3 and one half years.  However, the Veteran complained of shortness of breath in the same record.  Additionally, a July 1989 record indicates that the Veteran complained of sneezing and "difficulty breathing."  During the Veteran's April 1991 separation examination, the Veteran denied asthma but reported a history of "shortness of breath." 

During her Board hearing, the Veteran testified that she was treated in service for her asthma and was not required to cut grass or participate other activities that would "interact" with her asthma and cause her to have trouble breathing.  The Veteran denied having asthma before entering service.  She also testified that she sought treatment for her asthma approximately 5 months after she left service.  She stated that she sought treatment in Kalamazoo, Michigan at that time and that she currently seeks treatment from the VA Medical Centers in Charlotte and Salisbury, North Carolina.  Additionally, private treatment records from 2008 show that the Veteran is currently seeking treatment for asthma.  

Given the evidence outlined above, it remains unclear to the Board whether the Veteran's asthma is related to her period of active service.  Therefore, the Board finds that the Veteran should be afforded an appropriate VA examination with medical opinion concerning whether the Veteran's asthma arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Low Back and Bilateral Knee Disabilities

With regard to the Veteran's claims of service connection for a low back disability and bilateral knee disabilities, the Veteran contends that the conditions are related directly to her period of service.  Specifically, the Veteran contends that her back disability is related to a fall that occurred while she was on active duty working as an electrician, whereby she fell off of a ladder and injured her back.  She contends that her bilateral knee disabilities are a result of her back disability.  

Service treatment records corroborate the Veteran's contention that she suffered from a fall while in service, and in so doing, injured her back.  A treatment note from June 1989 noted that she had fallen on her back and that she was experiencing pain when bending.  The Veteran was also seen two other times in June 1989 and again in July 1989 for back pain.  A June 1989 treatment note indicated that the Veteran had a strain of her upper back that was improving; however, she was kept on a profile for three more weeks.  Another note from April 1986 indicates that the Veteran complained of back pain.  

During her February 2014 hearing, the Veteran and her representative stated that they believed the September 2010 VA examination regarding the Veteran's low back disability was inadequate because the examiner based her determination on the fact that the Veteran did not report any back condition on separation in April 1991 and that the Veteran did not seek treatment from the time of her discharge until June 2007.  However, the Veteran asserted during her hearing that she began experiencing back pain after her accident in service and that the back pain continues to today.  She also reported that she sought treatment for her back condition approximately six months after her separation from service.  She indicated that she sought treatment at a Sawyer Air Force Base in Kalamazoo, Michigan.  She also reported receiving treatment while her husband was stationed at Aviano Air Force Base in Italy.  In both of these instances, the Veteran reported seeking treatment on base, as a dependent spouse to an active duty service member.  

The Board notes that there are no records from either Sawyer Air Force Base or Aviano Base.  As such, the RO should request these records as they may assist in the adjudication of the Veteran's claims.  

Additionally, the Board finds that the September 2010 examination did not include a discussion of the back injury the Veteran sustained while in service.  As such, the Board finds that an addendum opinion is required to determine whether the Veteran's current back disability is related to her period of service, to include her in-service back injury and subsequent pain and treatment evidenced by his service treatment records.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Board notes that the Veteran has submitted evidence of a left knee disability.  Specifically, private treatment records indicate that the Veteran was seen for left knee pain and she was diagnosed with left knee osteoarthritis.  Thus, if and only if the examiner determines that the Veteran's back disability is related to her period of service, to include any injury, complaints of back pain, or treatment she received in service, the Veteran shall be afforded a VA examination to determine if the Veteran has any current knee disability, affecting either the left or right knees, and whether it is related to the Veteran's back disability.

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she provide the names, addresses, and approximates dates of treatment of all health care providers, both VA and private, who have treated her for her allergic rhinitis, asthma, low back disability, and bilateral knee disabilities.  After securing any necessary releases, the RO should obtain any outstanding records properly identified by the Veteran.  The RO should specifically seek records from the two Air Force bases at which the Veteran has testified she received treatment, including Sawyer Air Force Base in Kalamazoo, Michigan and Aviano Air Force Base in Italy.  In addition, obtain all relevant ongoing VA treatment records.  

All efforts to obtain these records must be documented in the claims file.  If any properly identified records are requested and unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Schedule the Veteran for an examination of the sinuses and respiratory system to determine the current severity of her allergic rhinitis and to determine whether the Veteran's current asthma is related to service.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail.

a.  The examiner should describe all symptomatology related to the service-connected allergic rhinitis.  The examiner should determine whether the disability is manifested by polyps.  The examiner should also indicate the degree of obstruction of the nasal passage on both sides.  A rationale for any opinion expressed should be provided.

b.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current asthma arose during service or is otherwise related to any incident of service, including treatment for shortness of breath and the notations of asthma therein.  

The medical rationale for all opinions expressed should be provided.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

3.  Schedule the Veteran for a VA examination to obtain a medical opinion as to whether the Veteran's back disability is related to her period of service.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability arose during service or is otherwise related to any incident of service, to include the Veteran's injury to her back in June 1989 and her other complaints of back pain during service.  The examiner is directed to the lay evidence, including statements from the Veteran, regarding the onset and continuity of the Veteran's back pain.  

The medical rationale for all opinions expressed should be provided.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

4.  Then, if and only if the examiner finds that the Veteran's back disability is at least as likely as not (50 percent probability or greater) related to her period of service, the Veteran shall be scheduled for a VA examination to determine if she has a knee disability affecting either the left or right knees and, if so, whether her claimed bilateral knee disabilities are secondary to her back disability.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail. 

The examiner should provide a diagnosis for any disability found in either the left or right knee.  Then, the examiner is asked to provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any current knee disability was caused or aggravated (permanent worsening of the underlying disability beyond its natural progress) by her back disability.  The Veteran contends that her back disability led to or aggravated her bilateral knee disabilities. 

The medical rationale for all opinions expressed should be provided.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

5.  Upon completion of the above, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


